The appellant was tried and convicted of the offense of robbery and his punishment was assessed at confinement in the state penitentiary for a term of twenty years.
The testimony adduced by the state shows that W. J. Crain, a single man, left his ranch home on the afternoon of April 7, 1934, went to Amarillo where, after purchasing some groceries, he attended a midnight picture show. During his absence someone entered his home, took two suits of clothes, several woolen shirts, and some other wearing apparel. On his return (to his home) at about two thirty a. m. and after he had gotten out of his car, someone struck him on his head with an iron pipe, tied his hands, and then robbed him of twelve or fifteen dollars in money, a watch, and a Pontiac coupe. Crain positively identified appellant as the party who assaulted and robbed him. Appellant had lived with Crain from December, 1933, to March, 1934, and he was thoroughly familiar with the premises at the time of the alleged robbery. Appellant was subsequently arrested in the State of Oklahoma and some of Crain's suits and wearing apparel were found in his possession, which he claimed to have purchased from some person unknown to him and whose name he did not learn. The testimony sustains the conviction.
The defense interposed by him was that of an alibi which he supported by his own testimony and that of his mother-in-law. The only ground on which he seeks reversal of the judgment *Page 22 
is that he was not accorded an opportunity to have process issued for some witnesses who lived in the State of Oklahoma and who would have come and given testimony in support of his plea. He did not file any motion asking for a continuance or postponement of his trial in order that he might obtain the desired testimony and the matter is not brought forward by any bill of exception. Hence said matter is not properly brought before this court for review. See Northcutt v. State,158 S.W. 1004; Womack v. State, 170 S.W. 139; Wills v. State,  77 S.W.2d 875.
Finding no reversible error in the record, the judgment of the trial court is affirmed.
Affirmed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                    ON MOTION FOR REHEARING.